Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 is being considered by the examiner. The IDS provided information on a Chinese First office action dated October 21, 2021, which cited US2017050880 and CN104350017 (listed on IDS). The IDS further listed JP2006-330010, FR2887871, and CN104936914. 
US2017050880 to Plevacova et al. discloses two working examples at Table 1, however, Example 1 comprises 4.2% CaO, which is outside of the claimed range 2O, which is outside of the range of claim 1 of the instant application. 
CN104350017 to Melscoet-Chauvel et al. discloses several working examples, however, all examples disclosed comprise Li2O at a level significantly greater than the range claimed in claim 1 of the instant application. 
JP2006-330010 to Nishii et al. discloses an example with a composition which is close to the claimed composition at Table 1, Example 3, however, Claim 1 explicitly claims an Li2O content of less than 2%, while the Li2O content of Table 1, Example 3 is disclosed as 2%. Additionally, Example 3 of Table 1 does not disclose a content of V2O5 from 0.005% to 0.1%. 
FR2887871 and CN104936914  to Comte Marie discloses several examples of glass-ceramics in Table 1, however, all examples comprise significantly more than the limit of less than 2% Li2O as claimed in claim 1 of the instant application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731